DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 1/1/2021 and 1/12/2022 were considered and placed on the file of record by the examiner.

	



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims 2, 3, 5-9, 11, 12, 14-18 are rejected based on their dependency.
The following claims 1 and 10 element is vague and indefinite because the claim does not state what occurs when the first IBM ratio is greater than or equal to the first threshold;  “determining whether a first intra-coded macroblock (IMB) ratio of a target area comprising the human body in the video frame is greater than a first threshold when the video frame comprises the prediction information; and using a motion vector (MV) to estimate skeleton information of the human body when the first IMB ratio of the target area is not greater than the first threshold.”
The following claims 4 and 13 element is vague and indefinite because the claim does not state what occurs when the second IBM ratio is greater than or equal to the second threshold;  “wherein when the video frame comprises the prediction information, the method further comprises: determining whether a second IMB ratio of the video frame is greater than a second threshold; and determining whether the first IMB ratio of the target area is greater than the first threshold when the second IMB ratio of the video frame is not greater than the second threshold.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 11, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2011/0228092).

Regarding claim 1, Park teaches a method for detecting a human skeleton, comprising: 
receiving a video frame, wherein the video frame comprises a human body (see figure 7, where Park discusses receiving video frames and tracking moving objects); 
determining whether the video frame comprises prediction information (see para. 0021, where Park discusses prediction information of a current macroblock may be determined based on the previously encoded video data either from a current video frame (hereinafter referred to as "intra-prediction" or "intra-coding"));
determining whether a first intra-coded macroblock (IMB) ratio of a target area comprising the human body in the video frame is greater than a first threshold when the video frame comprises the prediction information; and using a motion vector (MV) to estimate skeleton information of the human body when the first IMB ratio of the target area is not greater than the first threshold (see para. 0045-0046, where Park discusses determining whether a macroblock in a current video frame is greater than a predetermined value). 

Regarding claim 2, Park teaches wherein when the video frame is a prediction frame (P-frame), it is determined that the video frame comprises the prediction information (see figure 2, para. 0043, where Park discusses generates prediction information encoded in a video frames).

Regarding claim 9, Park teaches a wherein the motion vector is generated during a motion estimation process (see para. 0028, 0030, where Park discusses detecting object motion). 

Claim 10 is rejected as applied to claim 1 as pertaining to a corresponding device.
Claim 11 is rejected as applied to claim 2 as pertaining to a corresponding device.
Claim 18 is rejected as applied to claim 9 as pertaining to a corresponding device.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Varadarajan et al. (US 2020/0134837)
Richert (US 10,728,570)
Kuo et al. (US 6,618,439)
Yamamoto et al. (US 2004/0175049)
Chen et al. (US 5,900,919)
	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663